Exhibit 99.1 Tidewater Reports Third Quarter Results For Fiscal 2017 NEW ORLEANS, LA. February7, 2017 — Tidewater Inc. (NYSE:TDW) announced today a third quarter net loss for the period ended December31, 2016, of $297.7 million, or $6.32 per common share, on revenues of $129.2 million. For the same quarter last year, net loss was $19.5 million, or $0.42 per common share, on revenues of $218.2 million. The immediately preceding quarter ended September 30, 2016, had a net loss of $178.5 million, or $3.79 per common share, on revenues of $143.7 million.
